                                                           U.S. DIS TIUCT COURT
                                                       NORTHERN DISTRICT OF TEXAS
                                                                    FILED
                IN THE UNITED STATES DISTRICT COU T
                     NORTHERN DISTRICT OF TEXAS.               OCT 1 8 ?018
                         FORT WORTH DIVISION
                                                        C1fyRK, U.S. DISTJUCT COURT
ERIC OVERSTREET,                    §                               Deputy
                                    §
           Movant,                  §
                                    §
vs.                                 §   NO. 4:18-CV-601-A
                                    §   (NO. 4:16-CR-021-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Eric Overstreet

("movant•) under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. After having considered such motion,        its

supporting memorandum, the government's response, and pertinent

parts of the record in Case No. 4:16-CR-021-A, styled "United

States of America v. Cleto Tarin, et al.," the court has

concluded that the motion should be denied.

                                   I.

                              Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On February 10, 2016, movant was named in a two-count

indictment charging him in count two with conspiracy to possess

with intent to distribute a controlled substance, in violation of
21 U.S.C.         §   846. CR Doc. 1 37. On March 18, 2016, movant appeared

before the court with the intent to enter a plea of guilty to the

offense charged without benefit of a plea agreement. CR Doc. 202.

Movant and his attorney signed a factual resume setting forth the

elements of the offense, the maximum penalty movant faced, and

the stipulated facts supporting movant's guilt. CR Doc. 204.

Under oath, movant stated that no one had made any promise or

assurance of any kind to induce him to plead guilty. Further,

movant stated his understanding that the guideline range was

advisory and was one of many sentencing factors the court could

consider; that the guideline range could not be calculated until

the presentence report               ("PSR") was prepared; the court could

impose a sentence more severe than the sentence recommended by

the advisory guidelines and movant would be bound by his guilty

plea; movant was satisfied with his counsel and had no complaints

regarding his representation; and, movant and counsel had

reviewed the factual resume and movant understood the meaning of

everything in it and the stipulated facts were true and correct.

CR Doc. 658.

        Pursuant to the PSR, movant's base offense level was 38. CR

Doc. 292      ~   42. Movant received four two-level enhancements for



       1
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal action, No. 4:16-CR-21-A.

                                                  2
possession of a dangerous weapon, id. , 43, use of violence or

credible threat to use violence, id. , 44, importation from

Mexico, id. , 45, and maintaining a premises for manufacturing or

distributing a controlled substance, id. , 46. Movant received a

three-level enhancement for his role as a manager or supervisor.

Id. , 48. He received a three-level reduction for acceptance of

responsibility. Id. , , 52, 53. Based on his total offense level

of 43 and criminal history category of IV, movant's guideline

imprisonment range was life. However, the statutorily authorized

maximum sentence was twenty years; accordingly, the guideline

range became 240 months. Id. , 131.

     Movant filed objections to the PSR. CR Doc. 424. Among them,

he objected to the enhancements for possession of a weapon and

use of violence or credible threat, which were based on

information provided by Joe Cortez, Jr.   ("Cortez") . Id. at 3.

Cortez had assisted movant in obtaining methamphetamine. CR Doc.

292 , 22. According to Cortez, movant had accused Cortez of

trying to rob him and brandished a gun at Cortez. Id. , 23.

Movant said that Cortez's statements were unreliable hearsay. CR

Doc. 424 at 3. The probation officer prepared an addendum to the

PSR, explaining among other things why Cortez's testimony was

believed to be reliable. CR Doc. 343 at 3. The addendum also

disclosed additional information regarding movant's mental and

                                3
emotional health, substance abuse, and participation in special

education classes. Id. at 6-7. Movant filed objections to the

addendum, again complaining about the information provided by

Cortez. CR Doc. 425. Movant also filed a sentencing memorandum,

arguing that movant had been treated for, and continued to suffer

from, a degree of mental illness and intellectual disability. CR

Doc. 387. By order signed July 5, 2016, the court notified movant

that it had tentatively concluded his objections were without

merit. CR Doc. 402.

     On July 12 2016, movant was sentenced to a term of

imprisonment of 240 months, to be followed by a three-year term

of supervised release. CR Doc. 427. At the sentencing hearing,

the court heard evidence regarding the reliability of Cortez and

overruled movant's objection based thereon. CR Doc. 603 at 23-24.

And, the court noted, that even without Cortez's statement, the

firearm enhancement would have been proper based on possession of

firearms by others in jointly undertaken drug trafficking. Id.

The court also heard evidence in support of the government's

motion for downward departure. Id. at 44-50. The court found that

movant provided substantial assistance to the government. Id. at

52. In his statement regarding sentencing, movant's attorney

again reminded the court that movant was suffering from a mental

disability. Id. at 53. The court noted that if movant had been

                                4
charged with his true offense conduct, his guideline range would

have been life imprisonment. Id. at 57. Given his terrible

criminal history and all of the factors the court had to

consider, the only sentence that could be imposed was 240 months.

Id. at 57-58.

          Movant appealed and his sentence was affirmed. United States

v. Overstreet, 693 F. App'x 374 (5th Cir. 2017). His petition for

writ of certiorari was denied. Overstreet v. United States, 138

S. Ct. 462             (2017).

                                                        II.

                                         Grounds of the Motion

          Movant asserts four grounds in support of his motion. In his

first two grounds, movant says that his counsel was ineffective

by:       (1)     failing to support, with documentation, movant's mental

and learning disabilities, Doc. 2 1 at PageID' 4, and (2) failing

to offer rebuttal to the hearsay statements of Cortez, id. at

PageID 8. In his third ground, movant says that he was denied a

three-point reduction in base offense level for acceptance of

responsibility. Id. at PageID 11. And, in his fourth ground, he

says that double counting occurred when his base offense level



          'The "Doc.       " reference is to the number of the item on the docket in this civil action.
          3
              The "Page!D _"reference is to the page number assigned by the court's electronic filing
system.

                                                          5
was enhanced twice for the same conduct--use of a pistol to make

a threat. Id. at PageID 12.

                                   III.

                            Standards of Review

A.   28 U.S.C.   §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid,    937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would,     if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).         In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

                                    6
v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).    Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18   (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687    (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).    "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."    Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

                                  7
Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).    Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.    Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th Cir.

2000) .

                                 IV.

                              Analysis

      In support of his first ground, movant recites the

provisions of USSG § 5K2.13 and§ 5K2.10 and urges that neither

was utilized by his counsel to show that the two-level

enhancements for using a firearm and making a threat should not

have been applied. Doc. 1 at PageID 4-7. He says that the court

blindly accepted the government's hearsay proof since his counsel

failed to rebut it. Id. at PageID 6. He further says that his

counsel failed to seek a downward departure based on his

diminished mental capacity,   learning disabilities, and Cortez's

provocation. Id. at PageID 6-7. And, finally, he says that

counsel failed to inform him that, since his offense was a




                                  8
specific intent crime, the jury would have been instructed on

movant's diminished mental capacity. Id. at PageID 7.

      The record does not support the contention that movant's

counsel was ineffective in any of the respects argued. Counsel

did, in fact,   file a motion for downward departure or variance

based on§ 5K2.13. CR Doc. 320. He also mentioned movant's

disability in the sentencing memorandum he filed on behalf of

movant. CR Doc. 387. And, at sentencing, he argued that movant's

disability should be taken into account. CR Doc. 427 at 53.

Although counsel did not seek relief based on USSG § 5K2.10, that

provision had no bearing on movant's case, as it applies to

"offense behavior" and not enhancements. Counsel cannot have been

deficient in failing press a frivolous point. See    Clark v.

Collins, 19 F.3d 959, 966 (5th Cir. 1994). As for what the jury

might have been instructed, movant offers only speculation, which

is insufficient to support an ineffective assistance claim.

Miller, 200 F.3d at 282. To the extent movant may be saying that

he was not fully apprised before deciding to plead guilty, the

record is clear that movant had the mental capacity to plead

guilty and that his plea was knowing and voluntary. Moreover,

movant has made no attempt to show that the outcome of the

proceedings would have been different had he chosen to go to

trial. The only conclusion to be drawn is that movant's sentence

                                 9
would not have been any more favorable,   since the government

would not have filed, and the court would not have granted, a

motion for downward departure.

     In his second ground, movant argues that his counsel was

ineffective by not offering rebuttal to the hearsay statements of

Cortez. Doc. 1 at PageID 8-9. Movant is mistaken. His attorney

repeatedly raised the credibility of Cortez, but his objections

were overruled. Counsel even pressed the issue on appeal, but the

argument was foreclosed in the Fifth Circuit. Overstreet, 693 F.

App'x at 375. The issue cannot be raised again here. United

States v. Segler, 37 F.3d 1131, 1134   (5th Cir. 1994). To the

extent he argues that his counsel erred in failing to have him

testify to rebut Cortez's statements, movant has not shown what

testimony he would have given, much less that it would have made

any difference in his sentence.

     In his third ground, movant argues that he was denied a

three-point reduction in base offense level for acceptance of

responsibility, thereby requiring resentencing. Doc. 1 at PageID

11. He seems to be arguing that the court erred in making the

three-point reduction from his base offense level rather than the

240-month guideline range. Id. The argument is unsupported and

does not make sense. The probation officer correctly calculated

the guideline range. See United States v. Rico, 864 F.3d 381, 383

                                  10
(5th Cir. 2017); United States v. DeGonzalez, No. 2:14-302, 2017

WL 3600448, at *1 (S.D. Tex. Aug. 18, 2017). But, even if the

calculation was erroneous, this is an issue that could and should

have been raised on appeal and cannot be raised here. United

States v. Williamson, 183 F.3d 458, 462    (5th Cir. 1999). To the

extent movant intended to argue that his counsel was ineffective

for failing to raise the issue on appeal, he has not shown that,

had the issue been raised, there is a reasonable probability the

outcome would have been different.

     Finally, movant argues that double counting occurred when

his base offense level was enhanced twice for the same conduct,

i.e., the alleged threat against Cortez. Doc. 1 at PageID 12. The

law in the Fifth Circuit is clear that double counting is

prohibited only if it is specifically forbidden by express

language in the guideline at issue. United States v. Calbat, 266

F.3d 358, 364   (5th Cir. 2001). Movant does not cite to any such

language here. The cases he cites are not in point. See, e.g.,

United States v. Kroeger, 229 F.3d 700    (8th Cir. 2000) (violation

of instruction to use particular table); United States v.

Kennedy, 578 F. App'x 582   (6th Cir. 2014) (because court failed to

consider an argument that guideline range double counted prior

offenses, remand was appropriate). Rather, like United States v.

Smith, 681 F. App'x 483   (6th Cir. 2017), this is a case where

                                 11
improper calculation --assuming it occurred (and it did not)--did

not prejudice movant. His offense level would still have resulted

in a guideline range that exceeded the statutory maximum and

would have been limited thereby.

                                      v.

                                    Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.      §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2),   for the reasons discussed herein,   the court further

ORDERS that a certificate of appealability be, and is hereby,

denied,   as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED October 18, 2018.




                                      12
